Citation Nr: 0525658	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-34 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to February 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that a bilateral 
hearing impairment and tinnitus were not identified during 
service and that the sensorineural component of the diagnosed 
hearing loss did not manifest to a compensable degree within 
the one-year presumptive period following the veteran's 
discharge from service; there is no competent medical 
evidence of record that otherwise links bilateral hearing 
loss as defined by 38 C.F.R. § 3.385 and shown on VA 
examination to the veteran's service, or that the currently 
diagnosed mixed hearing loss in the right ear, sensorineural 
hearing loss in the left ear, and tinnitus are related to an 
incident of the veteran's service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2004).  

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A.    §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in March 2002, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim for service connection of bilateral hearing loss, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
March 2002 VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  In correspondence dated in 
December 2003, the RO similarly advised the veteran of the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his tinnitus claim as well 
as what the evidence must show to establish service 
connection for the claimed disability.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in December 2003 with respect to the 
tinnitus claim was not given prior to the first AOJ 
adjudication of the claim, the case was reconsidered again in 
May 2005 and the Supplemental Statement of the Case (SSOC) 
was provided to the veteran.  Also, the Board notes that the 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his tinnitus claim and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the tinnitus claim would not be prejudicial error 
to the veteran.  

The Board acknowledges that the March 2002 and December 2003 
VCAA notices contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claims or something to the effect that the 
veteran give VA everything he had that pertained to his 
claims.  38 C.F.R. § 3.159 (b)(1) (2004).  A complying 
notice, however, need not necessarily use the exact language 
of the regulation so long as that notice properly conveys to 
a claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The RO asked the veteran 
for all the information and evidence necessary to 
substantiate his claims-that is, evidence of the type that 
should be considered by VA in assessing his claims.  A 
generalized request for any other evidence pertaining to the 
claims would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notices did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the December 
2002 rating decision, October 2003 Statement of the Case 
(SOC), and May 2005 SSOC, which included a discussion of the 
facts of the claims, notification of the bases of the 
decisions, and a summary of the evidence used to reach the 
decisions.  The October 2003 SOC and May 2005 SSOC provided 
the veteran with notice of all the laws and regulations 
pertinent to his claims, including the law and implementing 
regulations of the VCAA.  The Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran VA audiological examinations in November 
2002 and January 2005, and obtained medical opinions on the 
etiology of any bilateral hearing loss or tinnitus found on 
examination.  The RO requested private treatment records 
identified by the veteran from Dr. M.K., St. Anthony Medical 
Center, and Dr. G.A.M.-of which Dr. M.K. did not respond.  
In the December 2002 rating decision, the RO advised the 
veteran that records were not received from Dr. M.K.  Next, 
in response to a request for the veteran's service medical 
records, the National Personnel Records Center (NPRC) 
reported that the veteran's records were 'fire-related'-
which meant that the NPRC could not confirm the existence of 
such records, but only the fact that if they had been stored 
at the Records Center, they would have been stored in an area 
damaged by the 1973 fire.  Based on the foregoing, the Board 
finds that further efforts to obtain the veteran's service 
medical records would be futile in the current appeal.  38 
U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2004).  In addition, no efforts were required on the part of 
the RO to search for alternative records in that the veteran 
does not contend that he was treated in service for bilateral 
hearing loss or tinnitus, according to his original 
application for compensation benefits and statements of 
record made thereafter.  Lastly, the Board notes that the RO 
afforded the veteran a local hearing before a Hearing Officer 
of the RO in October 2004.  The veteran has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.     


Evidence

The DD Form 214 shows that the veteran's military 
occupational specialty was a special vehicle operator.  His 
last duty assignment was with the 413th Fighter Squadron 414th 
Fighter.  He participated in the battle or campaign, Southern 
Philippines (Liberation) Luzon; he served in the Asiatic-
Pacific Theater from July 1945 to January 1946.  He was 
awarded the American Theater Ribbon Asiatic-Pacific Theater 
Ribbon with two Bronze Stars, Good Conduct Medal, and Victory 
Medal World War II.  

In the veteran's original application for compensation 
benefits filed in February 2002, he reported that the onset 
of his hearing loss was in April 1990.  

Records from St. Anthony Medical Center dated in September 
1995 and from February 2001 to August 2001, are absent any 
complaints or findings of hearing loss or tinnitus.  

The November 2002 VA examination report notes that the 
examiner (D.M.) reviewed the claims file.  The veteran 
reported that he was exposed to combat noise in service, 
including small arms fire, artillery, and grenades.  He 
indicated that he did not use hearing protection devices at 
that time.  He maintained that he had experienced hearing 
loss in both ears, the right worse than the left, for "20 or 
some odd years," and attributed the start of his hearing 
loss to military noise exposure.  He reported that he 
experienced occasional tinnitus in the right ear that 
coincided along with otalgia; it occurred three to four times 
per month lasting a few minutes.  He was unable to give a 
date/circumstance of onset.  He used "oil" in his right ear 
prescribed by a doctor from which he received relief from the 
pain by its use.  He indicated that he tried hearing aids 
about ten years prior but he did not realize any benefit from 
their use.  The examiner related that the veteran reported 
significant occupational noise exposure when he was an 
overhead crane operator in a steel mill for 37 years.  He 
indicated that he did not use hearing protection at that time 
and he stated that the job was "real noisey [sic]."  He 
denied recreational noise exposure and familial hearing loss.  
Audiometric testing revealed that the veteran exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
85
85
90
LEFT
20
20
30
60
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
examiner diagnosed severe mixed hearing loss through 3000 
Hertz, sloping to a profound hearing loss through 8000 Hertz 
in the right ear.  The examiner diagnosed normal hearing 
through 1500 Hertz, sloping to a mild sensorineural hearing 
loss through 2000 Hertz, sloping to a moderately severe 
hearing loss in the left ear.  The examiner indicated that 
the veteran's word recognition scores were excellent. 

The examiner commented that the record indicated that the 
veteran's service medical records were fire damaged and 
therefore not available.  The examiner clarified that the 
opinion was being offered with the understanding that it was 
based on the veteran's version of military service.  The 
examiner noted that it was clear from the reported case 
history that the veteran was exposed to combat noise in the 
military.  The examiner reiterated that the veteran had 
reported the onset of hearing loss approximately 20 years 
prior and that he was exposed to significant occupational 
noise for 37 years.  The examiner reported that it was his 
opinion that it was less likely than not that the hearing 
loss and intermittent tinnitus were related to the veteran's 
military service.  The examiner indicated that his opinion 
was based on the veteran not seeking care for many years 
after his discharge from service, the type of hearing loss 
present (which the examiner noted was not entirely consistent 
with noise exposure), and the probable influence of 
occupational noise exposure (which the examiner noted was 
difficult to "tease out" the effects of occupational noise 
exposure versus military noise exposure).  

In the veteran's February 2003 Notice of Disagreement, he 
maintained that he was a refueler at Iwo Jima for one year.  
He indicated that he was up close to many planes during which 
time he was exposed to constant "tremendous" engine noise.

In a September 2003 letter, J.B. of Accuracy Beauty Comfort 
Hearing Service reported that the veteran indicated that his 
hearing had been getting worse for over the last 30 years.  
J.B. related that an audiogram revealed right and left ear 
frequency loss.  J.B. reported that a Bone Conduction 
Intensity Test also disclosed a "Sensory-Neural 
Impairment."

Records from Dr. G.A.M. dated in September 2003 show that the 
veteran complained of right ear hearing loss.  

VA treatment records dated from November 2002 to August 2004 
include a November 2002 record that noted an impression of 
exam consistent with conductive hearing loss in the right 
ear, and audiogram consistent with mixed hearing loss in the 
right ear and sensorineural hearing loss in the left ear.  

In the January 2005 VA examination report, the examiner 
(C.P.) noted that the veteran's claims file was previously 
reviewed by D.M. in November 2002 and J.K. in November 2004.  
C.P. reported on the information obtained in November 2004 
that was added/changed from 2002.  The veteran reported that 
most of his military noise exposure consisted of airplane 
engines, not from gunfire.  He denied significant 
occupational exposure, stating that the cab of his crane was 
insulated.  He complained of occasional tinnitus with onset 
approximately seven years prior, that he was able to improve 
by using a medicine [the examiner inserted a question mark 
here] in his ear four times a week.  The veteran indicated 
that although he did not seek audiologic treatment until 
2002, he reported that his family had noticed problems with 
his right ear hearing since soon after his discharge from 
service.  Audiometric testing revealed that the veteran 
exhibited pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
90
85
90
100
100
LEFT
40
25
35
60
65

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 96 percent in the left ear.  The 
examiner diagnosed severe mixed hearing loss from 250 to 2000 
Hertz and a profound hearing loss through 8000 Hertz (the 
examiner added that due to equipment limits, it could not be 
determined whether loss was sensorineural or mixed in nature) 
in the right ear.  The examiner diagnosed moderate mixed 
hearing loss at 250 Hertz, mild sensorineural hearing loss 
from 500 Hertz to 2000 Hertz,  sloping to a moderately severe 
sensorineural hearing loss through 4000 Hertz, and a severe 
hearing loss at 8000 Hertz in the left ear.  The examiner 
indicated that word recognition scores were fair in the right 
ear and good in the left ear.  The examiner noted that she 
concurred with the opinion provided in 2002, from D.M.  In 
addition, the examiner added that hearing loss from noise 
exposure typically affected both ears congruently, which she 
indicated was not the case with the veteran.  

At the October 2004 RO hearing, the veteran presented 
testimony that was similar to information he provided to a VA 
examiner in November 2004 and discussed in the January 2005 
VA examination report.  


Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id. 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).


Analysis 

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 
264 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The medical evidence of record shows that the veteran is 
currently diagnosed with mixed hearing loss in the right ear, 
sensorineural hearing loss in the left ear, and tinnitus.  
The medical evidence further shows that the severity of 
hearing loss in the right and left ears meets the threshold 
levels of a hearing impairment as defined by VA regulation.  
38 C.F.R. § 3.385 (2004).  Thus, a current disability 
manifested by hearing loss and tinnitus is shown by the 
evidence.  38 C.F.R. § 3.303 (2004).

While there are no service medical records available, the 
veteran does not contend that he was seen for complaints of 
hearing loss or tinnitus during service.  Nor does he contend 
that service examiners advised him that he had hearing loss 
or tinnitus.  Mixed hearing loss, sensorineural hearing loss, 
tinnitus, and a bilateral hearing impairment as defined by 
38 C.F.R. § 3.385 are not clinically documented until 2002-
approximately 56 years after the veteran's discharge from 
service.  Thus, the evidence fails to show that a bilateral 
hearing impairment and tinnitus were identified during 
service or that the sensorineural component of the diagnosed 
hearing loss manifested to a compensable degree within the 
one-year presumptive period following the veteran's discharge 
from service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

There is also no competent medical evidence of record that 
otherwise shows that bilateral hearing loss and tinnitus were 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  In the 
opinions of the November 2002 and January 2005 VA examiners, 
the veteran's hearing loss and tinnitus are not at least as 
likely as not related to his military service.  Both VA 
examiners did not dispute that the veteran was likely exposed 
to "combat noise."  Rather, the VA examiners found that the 
type of hearing loss the veteran demonstrated on audiometric 
examination was not likely service-related.  The January 2005 
VA examiner acknowledged that the veteran now contended that 
he was not exposed to occupational noise when he worked as a 
crane operator after service, but she nevertheless found no 
relationship between the veteran's hearing loss/tinnitus and 
service.  The Board notes that the VA examiners' opinions are 
based on a review of the veteran's claims file and 
examination of the veteran.  Also, the VA examiners' opinions 
are supported by a rationale and found to be persuasive when 
considered with the rest of the evidence of record.  There is 
no competent medical opinion to the contrary that indicates 
that there is a causal link between the claimed disorders and 
the veteran's military service.  As for the veteran's opinion 
on the cause of his hearing loss and tinnitus, the Board 
notes that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Because the veteran is not a medical expert, his assertions 
of a relationship between the claimed disorders and his 
service cannot constitute competent evidence of such a 
relationship.  For the foregoing reasons, the Board finds the 
VA examiners' opinions dispositive on the question of whether 
any portion of the veteran's hearing loss and tinnitus are 
related to an incident of his service.  Thus, there is no 
competent medical evidence of record that links any portion 
of the veteran's hearing loss and tinnitus to his service.  
Accordingly, service connection for bilateral hearing loss 
and tinnitus is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


